DETAILED ACTION
 	This Office Action is in response to applicants’ amendment filed 09/08/2021.  Claims 4, 9, and 19 are cancelled.  Claim 1-3, 5-8, 10-18 and 20 are pending in the present application.  

Claim Objections
 	Claim 17 is objected to because of the following informalities:  The claim was inappropriately cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The cited features “a signal generating model deriver” in the claim was not clearly defined a hardware, software, or mathematical model in the design space.   As cited “an analytic model deriver’ and “an analyzer” were not defined in the claim as a hardware, software or a mathematical computation algorithm for the analysis.
 	The claimed invention does not show any specific solution to the analytic models, simulation of the numerical analysis for fluid dynamic computation and specification data for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.     	Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. §101 because claims are directed to judicial exceptions enumerated groupings of mathematical concepts and abstract ideas.  The claimed invention is directed to mathematical modeling to analyze solutions for CFD without significantly more.  Claim 1 recited a flow analysis apparatus, comprising:
a flow analyzer configured to predict an output signal of numerical analysis performed multiple times iterations for a plurality of cells by using a flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component; and
an analysis optimizer configured to perform optimization for the output signal, wherein the model deriver comprises:
a storage configured to store analytic data comprising a plurality of input signals used the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
a signal generating model deriver configured to generate a signal generating model for predicting an input signal contributing to an output signal of numerical analysis data, the input signal contributing to the output signal being an input signal of a type and an iteration timing, 
an analytic model deriver configured to generate the analytic model tor predicting the output signal of numerical analysis performed multiple iterations through the analytic date, and wherein the flow analyzer comprises:
a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by CFD with respect to the plurality of cells that divide the space around the component:
a signal generator configured to derive the input signal contributing to the output signal of numerical analysis performed multiple iterations by inputting the analytic data comprising the input signal and the output signal derived from the numerical analyzer to the signal generating model generated by the signal generating model deriver, and
an analyzer configured to derive the output signal of numerical analysis performed multiple iterations by inputting the output signal of the analytic data derived from the numerical analyzer and the contributing input signal derived from the signal generator to the analytic model derived from the analytic model deriver.
 	With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic.  The dynamic model is related to analytical data, system signals, and the mathematical models.   It is a mathematical idea using mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.  The mathematical models include numerical analysis, dynamic flow 
 	This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation.  Claim 1 is nonstatutory subject matter.

 	Claim 2 cited the flow analysis apparatus of claim 1, wherein the analysis optimizer derives primary optimization data by optimizing the output signal primarily through an Equation as claimed. This is related to a mathematical expression for an optimizer with different conditions and requirements. The claim is nonstatutory subject matter for failing to integrate the claimed optimized into a real and practical application.
 	Claim 3 cited the flow analysis apparatus of claim 2, wherein the analysis optimizer derives secondary optimization data by optimizing the primary optimization data secondarily through an Equation of state space. This is related to data representation of the optimizer.  It is nonstatutory subject matter for an abstract idea in the numerical analysis. 	
 	Claim 5 cited the flow analytic model, generating models for predicting an output signal of numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data and an analytic model for predicting an output signal of numerical analysis performed multiple iterations through the analytic data. The claim is related to mathematical analysis for the analytic model. The generated data representation in the numerical analysis is nonstatutory subject matter for failing to integrate to a practical application.

Claim 7 cited the analytic model to predict the numerical data in the analysis model. It is nonstatutory subject matter for it data representation and abstract concept in the data prediction to multiple analytical models.
Claim 8 cited a flow analysis apparatus, comprising:
a flow analyzer configured to perform flow analysis for a plurality of cells that divide a space around a design target component by using a flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD); and an analysis optimizer configured to optimize a plurality of output signals that are a result of the flow analysis.
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic.  The cited optimizer is to analyze noise and output data.   It is a mathematical idea using mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.
 	The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data input and mechanism to transfer data from one math model to others.  These models are well known mathematical concepts and used in the CFD modeling.  The cited mathematical models do not provide a clear structure to integrate the models into a realizable system to produce a useful and practical solution.

 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system of modeling, and understood for implementation. Claim 8 is nonstatutory subject matter.
Claim 10 recited the flow analysis apparatus of claim 9, wherein the primary optimizer derives primary optimization data by optimizing the output signal primarily through a state equation. The claim is related to optimize data in the analysis process. It is nonstatutory subject matter for failing to integrate the process into a real and practical application for CFD behavior.
 	Claim 11 recited the flow analysis apparatus of claim 10, wherein the secondary optimizer derives secondary optimization data by optimizing the primary optimization data
secondarily through the state equation. The claim is nonstatutory subject matter for it data representation in the mathematical analysis over analytical models.
 	Claim 12 cited the flow analysis apparatus of claim 9, wherein the filter removes noise of the result of the flow analysis through at least one filter among an averaging filter, a moving average filter, a low-pass filter, a high-pass filter, a band-pass filter, and a Kalman filter.  This is a mathematical analysis in the data processing without showing any integration process to the numerical analysis model to generate a real solution activity for practical application. The claim is nonstatutory subject matter.

a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component;
a signal generator configured to derive an input signal contributing to an output signal of numerical analysis performed multiple times iterations by inputting the analytic data comprising the input signal and the output signal to a signal generating model; and
an analyzer configured to derive an output signal of numerical analysis performed multiple times iterations by inputting the output signal of the analytic data and the contributing input signal to the analytic model. This is related to mathematical analysis based on the analytical data model. It is nonstatutory subject matter for failing to integrate data in the model to generate and convert the data analysis into a real solution activity for a practical application.
 	Claim 14 recited the flow analysis apparatus of claim 13, further comprising a model deriver configured to generate a flow analytic model for simulating the numerical analysis by the Computational Fluid Dynamics (CFD). The claim is related to model analytical process. It related to a mathematical model and abstract data for the analysis. It is nonstatutory subject matter.
Claim 15 recited the flow analysis apparatus of claim 14, wherein the model deriver comprises:

a signal generating model deriver configured to generate the signal generating model for deriving an input signal contributing to an output signal of numerical analysis performed multiple iterations among the plurality of input signals through the analytic data’ the input signal contributing to the output signal being an input signal of a type and an iteration timing, which affect a change in a value of the output signal, among input signals of a plurality of types and iteration timings; 
and an analytic model deriver configured to generate the analytic model for deriving an output signal of numerical analysis performed multiple times iterations through the analytic data. This is related to analytical models for the data analysis. It is nonstatutory subject matter for it mathematical model in the analysis.
 	Claims 16 and 17 recited the flow analysis apparatus of claim 15, wherein the signal generating model derives the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through a state equation. It is nonstatutory subject matter for the reason of data representations in the numerical analysis.
Claim 18 cited a flow analysis method, comprising:
 	storing, by a storage in a model deriver, analytic data comprising a plurality of input signals used for a numerical analysis and a plurality of output signals corresponding for each of the plurality of input signals:
 	generating, by the model deriver, a flow analytic made! for performing a flow analysis by using the analytic dais:

 	performing, by an analysis optimizer, optimization for the plurality of output signals,
wherein the generating the flow analytic model comprises:
generate, by a signal generating model deriver, a signal generating model for predicting an input signal contributing to an output signal of the numerical analysis performed multiple iterations among the plurality of input signals through the analytic data, the input signal contribute to the output signal being an input signal of a type and an iteration timing, which affect a chance in a value of the output signal, among input signals of a plurality of types and iteration timings; and
generating by an analytic model deriver, the analytic model for predicting the output signal of the numerical analysis performed multiple iterations among the plurality of input signals through the analytic data, and
	wherein the performing the optimizing comprises: removing, by a filter, noise in each of the plurality of output signals;
	optimizing, by a primary optimizer, the output signal from which the noise has been removed primarily, and optimizing, by a secondary optimizer, the primarily optimized output signal secondarily.
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic.  The dynamic model is related to analytical 
 	This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).

	Claim 18 is nonstatutory subject matter.
Claim 20 recited the flow analysis method of claim 19, wherein the optimizing the output primarily comprises: deriving, by the primary optimizer, primary optimization data by optimizing signal data.  The claim is related to optimize data in the fluid flow analysis.  It is nonstatutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnamoorthy et al, US patent application publication no. 20080177518.
 	As per claims 1 and 18, Krishnamoorthy disclosed a flow analysis apparatus with a method of operation comprising:
 	a flow analyzer configured to predict an output signal of numerical analysis performed multiple iterations for a plurality of cells by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around a component (paras. 0085, 0089, 0141, 0143); and
 	an analysis optimizer configured to perform optimization for the output signal, wherein the model deriver comprises:
 	a storage configured to store analytic data comprising a plurality of input signals used the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals (paras. 0085, 0092, 0098, 0141, 0142 , 0143);
 	a signal generating model deriver configured to generate a signal generating model for predicting an input signal contributing to an output signal of numerical analysis data, the input signal contributing to the output signal being an input signal of a type and an iteration timing, which effect a change in a value of the output signal, among input of a plurality of types and iteration timings (paras. 0226, 0231, 0239); and  
 	an analytic model deriver configured to generate the analytic model tor predicting the output signal of numerical analysis performed multiple iterations through the analytic date, and wherein the flow analyzer comprises:

 	a signal generator configured to derive the input signal contributing to the output signal of numerical analysis performed multiple iterations by inputting the analytic data comprising the input signal and the output signal derived from the numerical analyzer to the signal generating model generated by the signal generating model deriver (paras. 0128, 0143, 0182, 0217), and 
 	an analyzer configured to derive the output signal of numerical analysis performed multiple iterations by inputting the output signal of the analytic data derived from the numerical analyzer and the contributing input signal derived from the signal generator to the analytic model derived from the analytic model deriver (paras. 0019, 0061, 0085, 0092, 0106, 0109, 0139, 0141).
As per claim 2, Krishnamoorthy disclosed the flow analysis apparatus of claim 1, wherein the analysis optimizer derives primary optimization data by optimizing the output signal primarily through an equation of state as claimed (paras [0106], [0181], [0123]).
As per claims 3 and 11, Krishnamoorthy disclosed the flow analysis apparatus of claim 2, wherein the analysis optimizer derives secondary optimization data by optimizing the primary optimization data secondarily through a cited equation with optimal data (paras. [0128], [0138]).
As per claim 5, Krishnamoorthy disclosed the flow analysis apparatus of claim 1, wherein the flow analytic model comprises:

an analytic model for predicting an output signal of numerical analysis performed multiple times iterations through the analytic data (see para. 0089, 0143, 0179, 0213).
As per claim 6, Krishnamoorthy disclosed the flow analysis apparatus of claim 5, wherein the signal generating model predicts the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through the cited state equation ([0036], [0085], [0086], [0089], [0090], [0091]).
 	As per claim 7, Krishnamoorthy disclosed the flow analysis apparatus of claim 5, wherein the analytic model predicts the output signal of the numerical analysis performed multiple times iterations through a state equation ([0085], [0086]).
As per claim 8, Krishnamoorthy disclosed a flow analysis apparatus, comprising: a flow analyzer configured to perform flow analysis for a plurality of cells that divide a space around a design target component by using a flow analytic model ([0085]) for simulating numerical analysis by Computational Fluid Dynamics (CFD); and
an analysis optimizer configured to optimize a plurality of output signals that are a result of the flow analysis ([0007], [0036], [0085], [0092], [0098]), wherein the analysis optimizer comprises:
a filter configured to remove noise in each of the plurality of output signals through at least one filter (paras. 0105, 0106);
a primer optimizer configured to optimize the out signal from which the noise has been removed primarily (paras. 0092, for noise reduction); and 

 	As per claim 10, Krishnamoorthy disclosed the flow analysis apparatus, wherein the primary optimizer derives primary optimization data by optimizing the output signal primarily through state Equation ([0098], [0099], [0105]).
 	As per claim 12, Krishnamoorthy disclosed the flow analysis apparatus of claim 9, wherein the filter removes noise of the result of the flow analysis through at least one filter among an averaging filter, a moving average filter, a low-pass filter, a high-pass filter, a bandpass filter, and a Kalman filter ([0105]).
As per claim 13, Krishnamoorthy disclosed the flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the component ([0007], [0036], [0085], [0092], [0098]);
a signal generator configured to derive an input signal contributing to an output signal of numerical analysis performed multiple iterations by inputting the analytic data comprising the input signal and the output signal to a signal generating model; and an analyzer configured to derive an output signal of numerical analysis performed multiple times iterations by inputting the output signal of the analytic data and the contributing input signal to the analytic model ([0036], [0085], [0086], [0089], [0143]).

 	As per claim 15, Krishnamoorthy disclosed the flow analysis apparatus of claim 14, wherein the model deriver comprises:
an analytic data storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals ([0109], [0123]);
 	a signal generating model deriver configured to generate the signal generating model for deriving an input signal contributing to an output signal of numerical analysis performed multiple times iterations among the plurality of input signals through the analytic data, the input signal contributing to the output signal being an input signal of a type and an iteration timing, which affect a change in a value of the output signal, among input signals of a plurality of types and iteration timing ([0224], [0225]); and
 	an analytic model deriver ([0143]) configured to generate the analytic model for deriving an output signal of numerical analysis performed multiple times iterations through the analytic data ([0106], [0206], [0225]).
 	As per claim 16, Krishnamoorthy disclosed the flow analysis apparatus of claim 15, wherein the signal generating model derives the input signal contributing to the output signal of the numerical analysis performed multiple times iterations through state space equation herein the k and the T refer to the number of times of numerical analysis ([0179], [0203]).

deriving, by a flow analyzer, a plurality of output signals by performing flow analysis for a plurality of cells (microfluidic analysis, see Abstract) that divide a space around a design target component by using a flow analytic model ([0084], [0085]) for simulating numerical analysis by Computational Fluid Dynamics (CFD);and performing, by an analysis optimizer, optimization for the plurality of output signals ([0019], [0085], [0089], [0092], [0098], [0106], [0143]).
As per claim 20, Krishnamoorthy The flow analysis method of claim 19, wherein the optimizing the output primarily comprises:
 	deriving, by the primary optimizer, primary optimization data by optimizing ([0099], [0108]), signal primarily a state equation through output ([0106], [0143], for noise removal and optimizing output prediction).

Response to Arguments
 	Applicant’s arguments with respect to claims 1-3, 5-8, 10-18 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented
in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

https://www.uspto.gov/patents/apply/patent-center
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2147